The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 46-55, 67-69 and 76 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on April 18, 2022 has been entered.
Claims 46-55, 67-69 and 76 are pending. Claims 55 and 67 are amended. Claim 76 is new.
 Applicant’s arguments, filed April 18, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 55-65), directed to a method for treating or improving a neurodegenerative condition comprising administering to a subject an effective amount of 3,5,4’-trihydroxy-6,7,3’-trimethoxyflavone (TTF), and Alzheimer’s disease (AD) as the single disclosed species of neurodegenerative condition, as stated in the reply filed April 16, 2017, which is still in effect over the claims. 	Accordingly, claims 46-54 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Applicant’s instant claim 55 remains examined only insofar as it is directed to a mammal “suffering from” a neurodegenerative condition as claimed, as this embodiment of claim 55 as previously amended is the sole embodiment consistent with the originally elected subject matter directed to “treating or improving a neurodegenerative condition in a mammal”. Applicant’s embodiment directed to a mammal “susceptible to a neurodegenerative condition” – which does not require the mammal to actually have the neurodegenerative condition – as provided for in claim 55 is withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Applicant’s dependent claims 67-69 remain examined only insofar as they are directed to this explicitly elected subject matter and such claims are herein acted on the merits infra.
	In the claim listing filed April 18, 2022, Applicant seeks the addition of new claim 76, directed to various neurodegenerative conditions, including the originally elected species of AD. Accordingly, claim 76 will be included with the subject matter presently under examination insofar as it reads upon Applicant’s originally elected species of neurodegenerative condition. 
	Accordingly, instant claims 55 and 67-69, as well as new claim 76, are under examination.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph) 
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 68, Applicant recites “[t]he method of claim 55, wherein said neurodegenerative condition involves neuroinflammation, said neuroinflammation can be improved or prevented by reducing levels of secretion of a cytokine by immune cells”, which renders the claim indefinite because it is unclear if the term “neuroinflammation” intends to refer back to the “inflammatory response of activated microglial cells” recited in parent claim 55, or “neuroinflammation” broadly (in which case the claim is additionally indefinite for failing to clearly set forth whether such “neuroinflammation” is an additional characteristic of the neurodegenerative conditions already provided for in claim 55, or whether it intends to broaden the neurodegenerative condition to any one that involves neuroinflammation and is “improved or prevented by reducing levels of secretion of a cytokine by immune cells”). As claim 69 propagates this ambiguity of claim 68, it must also be rejected on the same grounds. Clarification is required. 
	In claim 68, it is unclear if the phrase “said neuroinflammation can be improved or prevented by reducing levels of secretion of a cytokine by immune cells” requires administering an additional therapy to reduce cytokine secretion by immune cells with the TTF of claim 55, or not. As claim 69 propagates this ambiguity of claim 68, it must also be rejected on the same grounds. Clarification is required. 	
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 67, Applicant recites “[t]he method of claim 55, wherein said neurodegenerative condition involves death of neurons, death of astrocytes, oxidative stress in neuronal cells, oxidative stress in astrocytes or microglial activation”, which fails to further limit the subject matter of parent claim 55. In parent claim 55, Applicant defines the “neurodegenerative condition” as being “characterized by oxidative stress in astrocytes or neurons, and inflammatory response of activated microglial cells”, but dependent claim 67 now makes these features of the neurodegenerative condition (i.e., oxidative stress in astrocytes, oxidative stress in neurons, activated microglial cells) alternative to one another, which now broadens the scope of possible neurodegenerative conditions from that provided for in parent claim 55. Clarification is required. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 55 and 67-69, as well as newly added claim 76, are rejected under 35 U.S.C. 103 as being unpatentable over Disadee et al. (“Flavonol 3-O-robinobiosides and 3-O-(2’’-O--rhamnopyranosyl)-robinobiosides from Sesuvium portulacastrum”, Tetrahedron, 2011; 67:4221-4226) in view of Chauhan et al. (“Oxidative Stress in Alzheimer’s Disease”, Pathophysiology, 2006; 13:195-208), citing to Elmann et al. (“Anti-Neuroinflammatory Effects of the Extract of Achillea fragrantissima”, BMC Complementary and Alternative Medicine, 2011; 11:98, hereinafter “Elmann 2011”) as evidence, each already of record, for the reasons of record set forth at p.3-10 of the previous Office Action dated December 17, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 55 now recites that the “neurodegenerative condition” is “characterized by oxidative stress in astrocytes or neurons, and inflammatory response of activated microglial cells”.
Newly added claim 76 now defines the “neurodegenerative condition” as, e.g., the elected species of AD.
As previously established in the grounds for rejection, the combined teachings of Disadee et al. in view of Chauhan et al. provide reason to administer the instantly claimed free radical scavenger TTF to a human suffering from AD to mitigate the oxidative damage and resultant neuronal cell death responsible for the cognitive and functional decline observed in AD. 
Such teachings address Applicant’s newly added claim 76, which defines the recited “neurodegenerative condition” as AD (and, by necessity, exhibits the features of “oxidative stress” and “inflammatory response” now provided for in parent claim 55, from which claim 76 depends).
To further support this position, the previously cited evidentiary reference to Elmann 2011 is again relied upon to establish the role of oxidative stress in causing neuronal cell death and microglial activation by cytokines in the neurodegenerative condition AD, further teaching that the neuroinflammation observed in AD involves activation of microglial cells, and that the activation of microglial cells secrete tumor necrosis factor alpha (TNF) and interleukin 1 (IL-1), both of which cause neuronal cell death directly and indirectly via the induction of nitric oxide and free radicals in microglial cells (“Background”, p.2, para.1, 3).
Note, further, that the cited teachings to Disadee and Chauhan, as well as the evidentiary reference to Elmann et al., clearly document that AD exhibits one or more of the recited features of instant claim 67, even as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that instant claim 55 is amended to recite “that the claimed method of treating is of a mammal suffering from or susceptible to a neurodegenerative condition characterized by oxidative stress in astrocytes or neurons, and inflammatory response of activated microglial cells and that administering the composition provides protection from oxidative stress in astrocytes or in neurons, and an anti-inflammatory effect against activated microglial cells” (Remarks, p.6). Applicant states that it is “[t]he present inventors [that] have surprisingly identified that the combination of the protection against astrocytes or neurons with the anti-inflammatory effect against activated microglial cells provides the high degree of improvement in neurodegenerative conditions, such as AD” (Remarks, p.6).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant ostensibly refers to the previously submitted 37 C.F.R. §1.132 Declaration of Anat Elmann (hereinafter “the 132 Elmann Declaration”) filed November 8, 2021 in support of his position that the instantly claimed method yields allegedly surprising effects. To refresh the record, the 132 Elmann Declaration relied upon Figs.6-7 of the as-filed specification, noting that such figures compared the H2O2-scavenging activity and free radical scavenging activity of quercetin with instantly claimed TTF and memantine, “a drug known for use in the treatment of AD patients”, and observed that TTF exhibited “considerably lower hydrogen peroxide and free radical scavenging activities” as compared to the known antioxidant quercetin, with memantine showing “even lower levels of activity” (p.1-2, para.[6]). The 132 Elmann Declaration further relied upon Fig.2B of the as-filed specification, which demonstrated that “TTF was found to provide a high degree of neuroprotection in astrocytes, as determined by the percentage of cell cytotoxicity, while quercetin provided a far lower degree of protection”, concluding therefrom that “no direct correlation can be determined between anti-oxidant activity alone and neuroprotection” (p.2, para.[6]).
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(l) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
As discussed in the 132 Elmann Declaration, the data presented in Figs.6-7 of the as-filed specification demonstrates that H2O2-scavenging activity of TTF was considerably lower than the known prior art antioxidant quercetin (but higher than the AD therapy memantine) (Fig.6), with similar results observed related to free radical scavenging activity (Fig.7). Per Fig.2B as discussed in the 132 Elmann Declaration, however, the activity of quercetin in providing the greatest H2O2 and free radical scavenging activity as compared to TTF or memantine did not translate into the greatest activity in protecting astrocytes from cytotoxicity. See Fig.2B of the as-filed specification, in which TTF demonstrated the greatest activity in protecting astrocytes from H2O2-induced cell death in an apparently dose-dependent manner, as compared to quercetin (which showed the least protection of astrocytes from H2O2-induced cell death) or memantine. The proffered position that the antioxidant activity of an antioxidant compound does not clearly correlate to a protective effect on astrocytes from H2O2-induced cell death is established by the evidence set forth in Figs.6-7, and as further supported by Fig.2B.
With regard to the effect of TTF in providing an anti-inflammatory effect in activated microglial cells, Applicant cites to Figs.9A-C of the as-filed specification as evidence that TTF exerted an inhibitory effect on LPS-elicited secretion of IL-6 and IL-1 from microglial cells. Although such inhibitory effect was measured against a control (no treatment) group and is, therefore, insufficient to establish an unexpected or surprising anti-inflammatory effect against activated microglial cells as compared to the closest prior art, such data does support the efficacy of TTF in inhibiting secretion of inflammatory cytokines, such as IL-6 and IL-1, from activated microglial cells (thereby producing an anti-inflammatory effect therein). 
The instantly claimed method as amended, however, is not expressly directed to this unexpected property pertaining to astrocyte protection from H2O2-induced cell death. Applicant’s method in its broadest embodiment is directed to “[a] method for treating a mammal suffering from or susceptible to a neurodegenerative condition characterized by oxidative stress in astrocytes or neurons, and inflammatory response of activated microglial cells” via administering a composition of purified TTF to the mammal to “provide protection from oxidative stress in astrocytes or in neurons, and an anti-inflammatory effect against activated microglial cells”. Applicant fails to demonstrate that this unexpected property of protecting astrocytes from H2O2-induced cell death is also demonstrated in neurons per se (notably, astrocytes are neuroglial cells that support neurons, but are not themselves neurons). As a result, the claims continue to circumscribe the treatment of neurodegenerative conditions characterized by oxidative stress in neurons and inflammation resulting from activated microglial cells, for which Applicant has failed to demonstrate any unexpected or surprising effect as compared to the closest prior art. 
Also, Applicant’s method as amended continues to be broadly directed to “treating a mammal” in the preamble objective of the claim, but now recites an effect of providing “protection from oxidative stress in astrocytes or in neurons, and an anti-inflammatory effect against activated microglial cells”. Such limitations again fail to explicitly comport with the unexpected or surprising astrocyte-protective effect from H2O2-induced cell death discussed in the 132 Elmann Declaration and supported by the figures of the as-filed specification. Here, the unexpected or surprising effect is the protective effect on astrocytes from H2O2-induced cell death. This effect is more specific than simply “protection from oxidative stress in astrocytes or in neurons”, as oxidative stress itself is a much broader effect than, specifically, astrocyte death and no unexpected or surprising effect has been demonstrated in this regard pertaining to neurons per se (as astrocytes are not neurons per se).
Notably, Applicant’s claims also continue to circumscribe the treatment of neurodegenerative conditions that are even broader than those recited in claim 55 (see, e.g., claim 67, which appears to be directed to the treatment of any neurodegenerative condition involving “death of neurons, death of astrocytes, oxidative stress in neuronal cells, oxidative stress in astrocytes or microglial activation”), and also circumscribe the treatment of a mammal that is not required to even exhibit a neurodegenerative condition (only that such mammal be “susceptible to a neurodegenerative condition” as recited in claim 55). Applicant’s claims, therefore, again fail to be commensurate in scope with the alleged evidence of unexpected properties.
Accordingly, the data of the as-filed specification as previously discussed by the 132 Elmann Declaration is insufficient to establish that Applicant’s method as amended yields unexpected and unobvious properties that correlate to the full scope of subject matter claimed.
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 55, 67-69 and 76 is proper. 

Conclusion
Rejection of claims 55, 67-69 and 76 is proper.
Claims 46-54 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 18, 2022